DISMISS and Opinion Filed August 5, 2021




                                       In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                              No. 05-21-00374-CV

                   NICOLE HARRIS, Appellant
                            V.
         LELAND BROWN AND FOSSIL GROUP, INC., Appellees

               On Appeal from the 429th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 429-00630-2020

                        MEMORANDUM OPINION
                  Before Justices Molberg, Goldstein, and Smith
                           Opinion by Justice Molberg
      Before the Court are both appellant’s motion to dismiss the appeal and
appellee Fossil Group, Inc.’s motion to dismiss the appeal and for sanctions.
Appellant acknowledges in her motion that the judgment is not final because her
claims against Leland Brown remain pending. We grant appellant’s motion and
dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1). We deny as moot appellee’s
motion to dismiss and for sanctions.




                                          /Ken Molberg//
210374f.p05
                                          KEN MOLBERG
                                          JUSTICE
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

NICOLE HARRIS, Appellant                     On Appeal from the 429th Judicial
                                             District Court, Collin County, Texas
No. 05-21-00374-CV          V.               Trial Court Cause No. 429-00630-
                                             2020.
LELAND BROWN AND FOSSIL                      Opinion delivered by Justice
GROUP, INC., Appellees                       Molberg. Justices Goldstein and
                                             Smith participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.

      It is ORDERED that appellees LELAND BROWN AND FOSSIL GROUP,
INC. recover their costs of this appeal from appellant NICOLE HARRIS.


Judgment entered this 5th day of August, 2021.




                                       –2–